437 F.2d 1356
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.HY-LAN FURNITURE, INC., Respondent.
No. 15008.
United States Court of Appeals, Fourth Circuit.
Argued March 4, 1971.
Decided March 10, 1971.

On Application for Enforcement of an Order of the National Labor Relations Board.
Joseph E. Mayer, Atty., N.L.R.B. (Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, and John D. Burgoyne and William J. Avrutis, Attys., N.L. R.B., on the brief), for petitioner.
Arthur C. Silverman, New York City (Golenbock & Barell, New York City, on the brief), for respondent.
Before BOREMAN, BRYAN and CRAVEN, Circuit Judges.
PER CURIAM:


1
Upon consideration of the briefs, the appendix filed by the National Labor Relations Board, and arguments of counsel, we conclude that the Board's order should be enforced.


2
Enforcement granted.